Daggett, J.
The only question on this writ of error, is, whether the county court erred in admitting testimony to shew the mistake in the commission, and to correct that mistake. On this question I can entertain no doubt. The authority of the officer of a military company, is derived from the choice of the company. The commission is only evidence of the authority, and not like that of records, of conveyances of land and of judgments of courts. Strictness is required, in such cases; and identity is essential. A judgment of court against Edwin, cannot, by possibility, be against Edward ; but no such strictness prevails in the issuing of commissions. Besides, in the case before us, Edwin Lounsbury was de facto commander of this company, and as such was authorized to issue his warrant. There is no other difficulty in this case than what occurs in many other cases. The same difficulty occurred in the case of Litchfield v. Farmington, 7 Conn. Rep. 100.; and it was surmounted by the Court. Such technical objections, as they regard not the merits of the case, are entitled to no favour. I see, then, no ground of error in the judgment complained of.
The other Judges were of the same opinion.
Judgment to be affirmed.